
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3820
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To reauthorize Federal natural hazards
		  reduction programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Natural Hazards Risk Reduction Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)The United States faces significant risks
			 from many types of natural hazards, including earthquakes, hurricanes,
			 tornadoes, wildfires, and floods. Increasing numbers of Americans are living in
			 areas prone to these hazards.
			(2)Earthquakes occur without warning and can
			 have devastating effects. According to the U.S. Geological Survey, two recent
			 earthquakes, the Northridge Earthquake in 1994, and the Loma Prieta Earthquake
			 in 1989, killed nearly 100 people, injured 12,757, and caused $33 billion in
			 damages. Nearly all States face some level of seismic risk. Twenty-six urban
			 areas in 14 States have a significant seismic risk.
			(3)Severe weather is the most costly natural
			 hazard, measured on a per year basis. According to data from the National
			 Weather Service over the last 10 years, tornadoes, thunderstorms, and
			 hurricanes have caused an average of 226 fatalities and $16 billion of property
			 damage per year. The 2005 hurricane season was one of the most destructive in
			 United States history, killing 1,836 people, and causing $80 billion in
			 damage.
			(4)The United States Fire Administration
			 reports that 38 percent of new home construction in 2002 was in areas adjacent
			 to, or intermixed with, wildlands. Fires in the wildland-urban interface are
			 costly. For example, the 2007 California Witch fire alone caused $1.3 billion
			 in insured property losses, according to the Insurance Services Office (ISO).
			 In addition, Government Accountability Office reported in 2007 that the Federal
			 spending for wildfire suppression between 2001 and 2005 was, on average, $2.9
			 billion per year.
			(5)Developing better knowledge about natural
			 hazard phenomena and their effects is crucial to assessing the risks these
			 hazards pose to communities. Instrumentation, monitoring, and data gathering to
			 characterize earthquakes and wind events are important activities to increase
			 this knowledge.
			(6)Current building codes and standards can
			 mitigate the damages caused by natural hazards. The Institute for Business and
			 Home Safety estimated that the $19 billion in damage caused by Hurricane Andrew
			 in 1994 could have been reduced by half if such codes and standards were in
			 effect. Research for the continuous improvement of building codes, standards,
			 and design practices—and for developing methods to retrofit existing
			 structures—is crucial to mitigating losses from natural hazards.
			(7)Since its creation in 1977, the National
			 Earthquake Hazards Reduction Program (NEHRP) has supported research to develop
			 seismic codes, standards, and building practices that have been widely adopted.
			 The NEHRP Recommended Provisions for Seismic Regulations for New Buildings and
			 Other Structures and the Guidance for Seismic Performance Assessment of
			 Buildings are two examples.
			(8)Research to understand the institutional,
			 social, behavioral, and economic factors that influence how households,
			 businesses, and communities perceive risk and prepare for natural hazards, and
			 how well they recover after a disaster, can increase the implementation of risk
			 mitigation measures.
			(9)A major goal of the Federal natural
			 hazards-related research and development effort should be to reduce the loss of
			 life and damage to communities and infrastructure through increasing the
			 adoption of hazard mitigation measures.
			(10)Research, development, and technology
			 transfer to secure infrastructure is vitally important. Infrastructure that
			 supports electricity, transportation, drinking water, and other services is
			 vital immediately after a disaster, and their quick return to function speeds
			 the economic recovery of a disaster-impacted community.
			IEarthquakes
			101.Short titleThis title may be cited as the
			 National Earthquake Hazards Reduction
			 Program Reauthorization Act of 2010.
			102.FindingsSection 2 of the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7701) is repealed.
			103.DefinitionsSection 4 of the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7703) is amended by
			 striking paragraphs (8) and (9).
			104.National Earthquake Hazards Reduction
			 ProgramSection 5 of the
			 Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7704) is amended—
				(1)in subsection (a)—
					(A)by amending paragraph (2) to read as
			 follows:
						
							(2)Program activitiesThe activities of the Program shall be
				designed to—
								(A)research and develop effective methods,
				tools, and technologies to reduce the risk posed by earthquakes to the built
				environment, especially to lessen the risk to existing structures and
				lifelines;
								(B)improve the understanding of earthquakes
				and their effects on households, businesses, communities, buildings,
				structures, and lifelines, through interdisciplinary and multidisciplinary
				research that involves engineering, natural sciences, and social sciences;
				and
								(C)facilitate the adoption of earthquake risk
				reduction measures by households, businesses, communities, local, State, and
				Federal governments, national standards and model building code organizations,
				architects and engineers, building owners, and others with a role in planning
				for disasters and planning, constructing, retrofitting, and insuring buildings,
				structures, and lifelines through—
									(i)grants, contracts, cooperative agreements,
				and technical assistance;
									(ii)development of standards, guidelines,
				voluntary consensus standards, and other design guidance for earthquake hazards
				risk reduction for buildings, structures, and lifelines;
									(iii)outreach and information dissemination to
				communities on location-specific earthquake hazards and methods to reduce the
				risks from those hazards; and
									(iv)development and maintenance of a repository
				of information, including technical data, on seismic risk and hazards
				reduction.
									;
				and
					(B)by striking paragraphs (3) through
			 (5);
					(2)by amending subsection (b) to read as
			 follows:
					
						(b)Responsibilities of program
				agencies
							(1)Lead agencyThe National Institute of Standards and
				Technology (in this section referred to as the Institute) shall
				be responsible for planning and coordinating the Program. In carrying out this
				paragraph, the Director of the Institute shall—
								(A)ensure that the Program includes the
				necessary components to promote the implementation of earthquake hazards risk
				reduction measures by households, businesses, communities, local, State, and
				Federal governments, national standards and model building code organizations,
				architects and engineers, building owners, and others with a role in preparing
				for disasters, or the planning, constructing, retrofitting, and insuring of
				buildings, structures, and lifelines;
								(B)support the development of
				performance-based seismic engineering tools, and work with the appropriate
				groups to promote the commercial application of such tools, through
				earthquake-related building codes, standards, and construction
				practices;
								(C)ensure the use of social science research
				and findings in informing research and technology development priorities,
				communicating earthquake risks to the public, developing earthquake risk
				mitigation strategies, and preparing for earthquake disasters;
								(D)coordinate all Federal post-earthquake
				investigations; and
								(E)when warranted by research or investigative
				findings, issue recommendations for changes in model codes to the relevant code
				development organizations, and report back to Congress on whether such
				recommendations were adopted.
								(2)National Institute of Standards and
				TechnologyIn addition to the
				lead agency responsibilities described under paragraph (1), the Institute shall
				be responsible for carrying out research and development to improve building
				codes and standards and practices for buildings, structures, and lifelines. In
				carrying out this paragraph, the Director of the Institute shall—
								(A)work, in conjunction with other appropriate
				Federal agencies, to support the development of improved seismic standards and
				model codes;
								(B)in coordination with other appropriate
				Federal agencies, work closely with standards and model code development
				organizations, professional societies, and practicing engineers, architects,
				and others involved in the construction of buildings, structures, and
				lifelines, to promote better building practices, including by—
									(i)developing technical resources for
				practitioners on new knowledge and standards of practice; and
									(ii)developing methods and tools to facilitate
				the incorporation of earthquake engineering principles into design and
				construction practices;
									(C)develop tools, technologies, methods, and
				practitioner guidance to feasibly and cost-effectively retrofit existing
				buildings and structures to increase their earthquake resiliency; and
								(D)work closely with national standards
				organizations, and other interested parties, to develop seismic safety
				standards and practices for new and existing lifelines.
								(3)Federal Emergency Management
				Agency
								(A)In generalThe Federal Emergency Management Agency (in
				this paragraph referred to as the Agency), consistent with the
				Agency’s all hazards approach, shall be responsible for facilitating the
				development and adoption of standards, model building codes, and better seismic
				building practices, developing tools to assess earthquake hazards, promoting
				the adoption of hazard mitigation measures, and carrying out a program of
				direct assistance to States and localities to mitigate earthquake risks to
				buildings, structures, lifelines, and communities.
								(B)Director’s dutiesThe Director of the Agency shall—
									(i)work closely with other relevant Federal
				agencies, standards and model building code development organizations,
				architects, engineers, and other professionals, to facilitate the development
				and adoption of standards, model codes, and design and construction practices
				to increase the earthquake resiliency of new and existing buildings,
				structures, and lifelines in the—
										(I)preparation, maintenance, and wide
				dissemination of design guidance, model building codes and standards, and
				practices to increase the earthquake resiliency of new and existing buildings,
				structures, and lifelines;
										(II)development of performance-based design
				guidelines and methodologies supporting model codes for buildings, structures,
				and lifelines; and
										(III)development of methods and tools to
				facilitate the incorporation of earthquake engineering principles into design
				and construction practices;
										(ii)develop tools, technologies, and methods to
				assist local planners, and others, to model and predict the potential impact of
				earthquake damage in seismically hazardous areas; and
									(iii)support the implementation of a
				comprehensive earthquake education and public awareness program, including the
				development of materials and their wide dissemination to all appropriate
				audiences, and support public access to locality-specific information that may
				assist the public in preparing for, mitigating against, responding to, and
				recovering from earthquakes and related disasters.
									(C)State assistance grant
				programThe Director of the
				Agency shall operate a program of grants and assistance to enable States to
				develop mitigation, preparedness, and response plans, compare inventories and
				conduct seismic safety inspections of critical structures and lifelines, update
				building and zoning codes and ordinances to enhance seismic safety, increase
				earthquake awareness and education, and encourage the development of multistate
				groups for such purposes. The Director shall operate such programs in
				coordination with the all hazards mitigation and preparedness programs
				authorized by the Robert T. Stafford Disaster Relief and Emergency Assistance
				Act (42 U.S.C. 5121
				et seq.), in order to ensure that such programs are as
				consistent as possible. In order to qualify for assistance under this
				subparagraph, a State must—
									(i)demonstrate that the assistance will result
				in enhanced seismic safety in the State;
									(ii)provide 50 percent of the costs of the
				activities for which assistance is being given, except that the Director may
				lower or waive the cost-share requirement for these activities in exceptional
				cases of economic hardship; and
									(iii)meet such other requirements as the
				Director of the Agency shall prescribe.
									(D)Federal Emergency Management Agency role
				and responsibilityNothing in
				this Act shall be construed to diminish the role and responsibility of the
				Federal Emergency Management Agency with regard to all hazards preparedness,
				response, recovery, and mitigation.
								(4)United States geological
				surveyThe United States
				Geological Survey (in this paragraph referred to as the Survey)
				shall conduct research and other activities necessary to characterize and
				identify earthquake hazards, assess earthquake risks, monitor seismic activity,
				and provide real-time earthquake information. In carrying out this paragraph,
				the Director of the Survey shall—
								(A)conduct a systematic assessment of the
				seismic risks in each region of the Nation prone to earthquakes, including,
				where appropriate, the establishment and operation of intensive monitoring
				projects on hazardous faults, detailed seismic hazard and risk studies in urban
				and other developed areas where earthquake risk is determined to be
				significant, and engineering seismology studies;
								(B)work with officials of State and local
				governments to ensure that they are knowledgeable about the specific seismic
				risks in their areas;
								(C)develop standard procedures, in
				consultation with the Director of the Federal Emergency Management Agency, for
				issuing earthquake alerts, including aftershock advisories, and, to the extent
				possible, ensure that such alerts are compatible with the Integrated Public
				Alerts and Warning System program authorized by section 202 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5132);
								(D)issue when justified, and notify the
				Director of the Federal Emergency Management Agency of, an earthquake
				prediction or other earthquake advisory, which may be evaluated by the National
				Earthquake Prediction Evaluation Council;
								(E)operate, as integral parts of the Advanced
				National Seismic Research and Monitoring System, a National Earthquake
				Information Center and a national seismic network, together providing timely
				and accurate information on earthquakes world-wide;
								(F)support the operation of regional seismic
				networks in areas of higher seismic risk;
								(G)develop and support seismic instrumentation
				of buildings and other structures to obtain data on their response to
				earthquakes for use in engineering studies and assessment of damage;
								(H)monitor and assess Earth surface
				deformation as it pertains to the evaluation of earthquake hazards and
				impacts;
								(I)work with other Program agencies to
				maintain awareness of, and where appropriate cooperate with, earthquake risk
				reduction efforts in other countries, to ensure that the Program benefits from
				relevant information and advances in those countries;
								(J)maintain suitable seismic hazard maps in
				support of building codes for structures and lifelines, including additional
				maps needed for performance-based design approaches, and, to the extent
				possible, ensure that such maps are developed consistent with the multihazard
				advisory maps authorized by section 203(k) of the Robert T. Stafford Disaster
				Relief and Emergency Assistance Act (42 U.S.C. 5133(k));
								(K)conduct a competitive, peer-reviewed
				process which awards grants and cooperative agreements to complement and extend
				related internal Survey research and monitoring activities; and
								(L)operate, in cooperation with the National
				Science Foundation, a Global Seismographic Network for detection of earthquakes
				around the world and research into fundamental earth processes.
								(5)National science foundationThe National Science Foundation shall be
				responsible for funding basic research that furthers the understanding of
				earthquakes, earthquake engineering, and community preparation and response to
				earthquakes. In carrying out this paragraph, the Director of the National
				Science Foundation shall—
								(A)support multidisciplinary and
				interdisciplinary research that will improve the resiliency of communities to
				earthquakes, including—
									(i)research that improves the safety and
				performance of buildings, structures, and lifelines, including the use of the
				large-scale experimental and computational facilities of the George E. Brown,
				Jr. Network for Engineering Earthquake Simulation;
									(ii)research to support more effective
				earthquake mitigation and response measures, such as developing better
				knowledge of the specific types of vulnerabilities faced by segments of the
				community vulnerable to earthquakes, addressing the barriers they face in
				adopting mitigation and preparation measures, and developing methods to better
				communicate the risks of earthquakes and to promote mitigation; and
									(iii)research on the response of communities,
				households, businesses, and emergency responders to earthquakes;
									(B)support research to understand earthquake
				processes, earthquake patterns, and earthquake frequencies;
								(C)encourage prompt dissemination of
				significant findings, sharing of data, samples, physical collections, and other
				supporting materials, and development of intellectual property so research
				results can be used by appropriate organizations to mitigate earthquake
				damage;
								(D)work with other Program agencies to
				maintain awareness of, and where appropriate cooperate with, earthquake risk
				reduction research efforts in other countries, to ensure that the Program
				benefits from relevant information and advances in those countries; and
								(E)include to the maximum extent practicable
				diverse institutions, including Historically Black Colleges and Universities,
				Hispanic-serving institutions, Tribal Colleges and Universities, Alaska
				Native-serving institutions, and Native Hawaiian-serving
				institutions.
								;
				and
				(3)in subsection (c)(1) by inserting on
			 Natural Hazards Risk Reduction established under section 301 of the
			 Natural Hazards Risk Reduction Act of
			 2010 after Interagency Coordinating
			 Committee.
				105.Post-earthquake investigations
			 programSection 11 of the
			 Earthquake Hazards Reduction Act of 1977 (42 U.S.C. 7705e) is amended by
			 striking There is established and all that follows through
			 conduct of such earthquake investigations. and inserting
			 The Program shall include a post-earthquake investigations program, the
			 purpose of which is to investigate major earthquakes so as to learn lessons
			 which can be applied to reduce the loss of lives and property in future
			 earthquakes. The lead Program agency, in consultation with each Program agency,
			 shall organize investigations to study the implications of the earthquakes in
			 the areas of responsibility of each Program agency. The investigations shall
			 begin as rapidly as possible and may be conducted by grantees and contractors.
			 The Program agencies shall ensure that the results of the investigations are
			 disseminated widely..
			106.Authorization of appropriations
				(a)In generalSection 12 of the Earthquake Hazards
			 Reduction Act of 1977 (42 U.S.C. 7706) is amended—
					(1)by adding at the end of subsection (a) the
			 following:
						
							(9)There are authorized to be appropriated to
				the Federal Emergency Management Agency for carrying out this Act—
								(A)$10,238,000 for fiscal year 2010;
								(B)$10,545,000 for fiscal year 2011;
								(C)$10,861,000 for fiscal year 2012;
								(D)$11,187,000 for fiscal year 2013;
				and
								(E)$11,523,000 for fiscal year
				2014.
								;
					(2)by adding at the end of subsection (b) the
			 following:
						
							(3)There are authorized to be appropriated to
				the United States Geological Survey for carrying out this Act—
								(A)$90,000,000 for fiscal year 2010, of which
				$36,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring System;
								(B)$92,100,000 for fiscal year 2011, of which
				$37,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring System;
								(C)$94,263,000 for fiscal year 2012, of which
				$38,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring System;
								(D)$96,491,000 for fiscal year 2013, of which
				$39,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring System; and
								(E)$98,786,000 for fiscal year 2014, of which
				$40,000,000 shall be made available for completion of the Advanced National
				Seismic Research and Monitoring
				System.
								;
					(3)by adding at the end of subsection (c) the
			 following:
						
							(3)There are authorized to be appropriated to
				the National Science Foundation for carrying out this Act—
								(A)$64,125,000 for fiscal year 2010;
								(B)$66,049,000 for fiscal year 2011;
								(C)$68,030,000 for fiscal year 2012;
								(D)$70,071,000 for fiscal year 2013;
				and
								(E)$72,173,000 for fiscal year
				2014.
								;
				and
					(4)by adding at the end of subsection (d) the
			 following:
						
							(3)There are authorized to be appropriated to
				the National Institute of Standards and Technology for carrying out this
				Act—
								(A)$7,000,000 for fiscal year 2010;
								(B)$7,700,000 for fiscal year 2011;
								(C)$7,931,000 for fiscal year 2012;
								(D)$8,169,000 for fiscal year 2013; and
								(E)$8,414,000 for fiscal year
				2014.
								.
					(b)Conforming amendmentSection 14 of the National Earthquake
			 Hazards Reduction Act of 1977 (42 U.S.C. 7708) is amended—
					(1)by striking (a)
			 Establishment.—; and
					(2)by striking subsection (b).
					IIWind
			201.Short titleThis title may be cited as the
			 National Windstorm Impact Reduction
			 Act Reauthorization of 2010.
			202.PurposeSection 202 of the National Windstorm Impact
			 Reduction Act of 2004 (42 U.S.C. 15701) is amended to
			 read as follows:
				
					202.PurposeIt is the purpose of the Congress in this
				title to achieve a major measurable reduction in losses of life and property
				from windstorms through the establishment and maintenance of an effective
				Windstorm Impact Reduction Program. The objectives of such Program shall
				include—
						(1)the education of households, businesses,
				and communities about the risks posed by windstorms, and the identification of
				locations, structures, lifelines, and segments of the community which are
				especially vulnerable to windstorm damage and disruption, and the dissemination
				of information on methods to reduce those risks;
						(2)the development of technologically and
				economically feasible design and construction methods and procedures to make
				new and existing structures, in areas of windstorm risk, windstorm resilient,
				giving high priority to the development of such methods and procedures for
				lifelines, structures associated with a potential high loss of life, and
				structures that are especially needed in times of disasters, such as hospitals
				and public safety and shelter facilities;
						(3)the implementation, in areas of major
				windstorm risk, of instrumentation to record and gather data on windstorms and
				the characteristics of the wind during those events, and continued research to
				increase the understanding of windstorm phenomena;
						(4)the development, publication, and
				promotion, in conjunction with State and local officials and professional
				organizations, of model building codes and standards and other means to
				encourage consideration of information about windstorm risk in making decisions
				about land use policy and construction activity; and
						(5)the facilitation of the adoption of
				windstorm risk mitigation measures in areas of windstorm risk by households,
				businesses, and communities through outreach, incentive programs, and other
				means.
						.
			203.DefinitionsSection 203(1) of the National Windstorm
			 Impact Reduction Act of 2004 (42 U.S.C. 15702(1)) is amended by
			 striking Director of the Office of Science and Technology Policy
			 and inserting Director of the National Institute of Standards and
			 Technology.
			204.National windstorm impact reduction
			 programSection 204 of the
			 National Windstorm Impact Reduction Act of 2004 (42 U.S.C. 15703) is amended to
			 read as follows:
				
					204.National Windstorm Impact Reduction
				Program
						(a)EstablishmentThere is established the National Windstorm
				Impact Reduction Program.
						(b)Program ActivitiesThe activities of the Program shall be
				designed to—
							(1)research and develop cost-effective,
				feasible methods, tools, and technologies to reduce the risks posed by
				windstorms to the built environment, especially to lessen the risk to existing
				structures and lifelines;
							(2)improve the understanding of windstorms and
				their impacts on households, businesses, communities, buildings, structures,
				and lifelines, through interdisciplinary and multidisciplinary research that
				involves engineering, natural sciences, and social sciences; and
							(3)facilitate the adoption of windstorm risk
				reduction measures by households, businesses, communities, local, State and
				Federal governments, national standards and model building code organizations,
				architects and engineers, building owners, and others with a role in planning
				for disasters and planning, constructing, retrofitting, and insuring buildings,
				structures, and lifelines through—
								(A)grants, contracts, cooperative agreements,
				and technical assistance;
								(B)development of hazard maps, standards,
				guidelines, voluntary consensus standards, and other design guidance for
				windstorm risk reduction for buildings, structures, and lifelines;
								(C)outreach and information dissemination to
				communities on site specific windstorm hazards and ways to reduce the risks
				from those hazards; and
								(D)development and maintenance of a repository
				of information, including technical data, on windstorm hazards and risk
				reduction;
								(c)Responsibilities of Program
				Agencies
							(1)Lead agencyThe National Institute of Standards and
				Technology (in this section referred to as the Institute) shall
				be responsible for planning and coordinating the Program. In carrying out this
				paragraph, the Director of the Institute shall—
								(A)ensure that the Program includes the
				necessary components to promote the implementation of windstorm risk reduction
				measures by households, businesses, communities, local, State, and Federal
				governments, national standards and model building code organizations,
				architects and engineers, building owners, and others with a role in planning
				and preparing for disasters, and planning constructing, and retrofitting, and
				insuring buildings, structures, and lifelines;
								(B)support the development of
				performance-based engineering tools, and work with the appropriate groups to
				promote the commercial application of such tools, through wind-related building
				codes, standards, and construction practices;
								(C)ensure the use of social science research
				and findings in informing the development of technology and research
				priorities, in communicating windstorm risks to the public, in developing
				windstorm risk mitigation strategies, and in preparing for windstorm
				disasters;
								(D)coordinate all Federal post-windstorm
				investigations; and
								(E)when warranted by research or investigative
				findings, issue recommendations for changes in model codes to the relevant code
				development organizations, and report back to Congress on whether such
				recommendations were adopted.
								(2)National Institute of Standards and
				TechnologyIn addition to the
				lead agency responsibilities described under paragraph (1), the Institute shall
				be responsible for carrying out research and development to improve model
				codes, standards, design guidance and practices for the construction and
				retrofit of buildings, structures, and lifelines. In carrying out this
				paragraph, the Director of the Institute shall—
								(A)support the development of instrumentation,
				data processing, and archival capabilities, and standards for the
				instrumentation and its deployment, to measure wind, wind loading, and other
				properties of severe wind and structure response;
								(B)coordinate with other appropriate Federal
				agencies to make the data described in subparagraph (A) available to
				researchers, standards and code developers, and local planners;
								(C)support the development of tools and
				methods for the collection of data on the loss of and damage to structures, and
				data on surviving structures after severe windstorm events;
								(D)improve the knowledge of the impact of
				severe wind on buildings, structures, lifelines, and communities;
								(E)develop cost-effective windstorm impact
				reduction tools, methods, and technologies;
								(F)work, in conjunction with other appropriate
				Federal agencies, to support the development of wind standards and model codes;
				and
								(G)in conjunction with other appropriate
				Federal agencies, work closely with standards and model code development
				organizations, professional societies, and practicing engineers, architects,
				and others involved in the construction of buildings, structures, and
				lifelines, to promote better building practices, including by—
									(i)supporting the development of technical
				resources for practitioners to implement new knowledge; and
									(ii)supporting the development of methods and
				tools to incorporate wind engineering principles into design and construction
				practices.
									(3)Federal Emergency Management
				AgencyThe Federal Emergency
				Management Agency, consistent with the Agency’s all hazards approach, shall
				support the development of risk assessment tools and effective mitigation
				techniques, assist with windstorm-related data collection and analysis, and
				support outreach, information dissemination, and implementation of windstorm
				preparedness and mitigation measures by households, businesses, and
				communities, including by—
								(A)working to develop or improve
				risk-assessment tools, methods, and models;
								(B)work closely with other appropriate Federal
				agencies to develop and facilitate the adoption of windstorm impact reduction
				measures, including by—
									(i)developing cost-effective retrofit measures
				for existing buildings, structures, and lifelines to improve windstorm
				performance;
									(ii)developing methods, tools, and technologies
				to improve the planning, design, and construction of new buildings, structures,
				and lifelines;
									(iii)supporting the development of model wind
				codes and standards for buildings, structures, and lifelines; and
									(iv)developing technical resources for
				practitioners that reflect new knowledge and standards of practice; and
									(C)develop and disseminate guidelines for the
				construction of windstorm shelters.
								Nothing in this Act shall be
				construed to diminish the role and responsibility of the Federal Emergency
				Management Agency with regard to all hazards preparedness, response, recovery,
				and mitigation.(4)National oceanic and atmospheric
				administrationThe National
				Oceanic and Atmospheric Administration shall support atmospheric sciences
				research and data collection to improve the understanding of the behavior of
				windstorms and their impact on buildings, structures, and lifelines, including
				by—
								(A)working with other appropriate Federal
				agencies to develop and deploy instrumentation to measure speed and other
				characteristics of wind, and to collect, analyze, and make available such
				data;
								(B)working with officials of State and local
				governments to ensure that they are knowledgeable about, and prepared for, the
				specific windstorm risks in their area;
								(C)supporting the development of suitable wind
				speed maps and other derivative products that support building codes and other
				hazard mitigation approaches for buildings, structures, and lifelines, and, to
				the extent possible, ensure that such maps and other derivative products are
				developed consistent with the multihazard advisory maps authorized by section
				203(k) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act
				(42 U.S.C.
				5133(k));
								(D)conducting a competitive, peer-reviewed
				process which awards grants and cooperative agreements to complement the
				National Oceanic and Atmospheric Administration’s wind-related and storm
				surge-related research and data collection activities;
								(E)working with other appropriate Federal
				agencies and State and local governments to develop or improve risk-assessment
				tools, methods, and models; and
								(F)working with other appropriate Federal
				agencies to develop storm surge models to better understand the interaction
				between windstorms and bodies of water.
								(5)National science foundationThe National Science Foundation shall be
				responsible for funding basic research that furthers the understanding of
				windstorms, wind engineering, and community preparation and response to
				windstorms. In carrying out this paragraph, the Director of the National
				Science Foundation shall—
								(A)support multidisciplinary and
				interdisciplinary research that will improve the resiliency of communities to
				windstorms, including—
									(i)research that improves the safety and
				performance of buildings, structures, and lifelines;
									(ii)research to support more effective
				windstorm mitigation and response measures, such as developing better knowledge
				of the specific types of vulnerabilities faced by segments of the community
				vulnerable to windstorms, addressing the barriers they face in adopting
				mitigation and preparation measures, and developing methods to better
				communicate the risks of windstorms and to promote mitigation; and
									(iii)research on the response of communities to
				windstorms, including on the effectiveness of the emergency response, and the
				recovery process of communities, households, and businesses;
									(B)support research to understand windstorm
				processes, windstorm patterns, and windstorm frequencies;
								(C)encourage prompt dissemination of
				significant findings, sharing of data, samples, physical collections, and other
				supporting materials, and development of intellectual property so research
				results can be used by appropriate organizations to mitigate windstorm
				damage;
								(D)work with other Program agencies to
				maintain awareness of, and where appropriate cooperate with, windstorm risk
				reduction research efforts in other countries, to ensure that the Program
				benefits from relevant information and advances in those countries; and
								(E)include to the maximum extent practicable
				diverse institutions, including Historically Black Colleges and Universities,
				Hispanic-serving institutions, Tribal Colleges and Universities, Alaska
				Native-serving institutions, and Native Hawaiian-serving
				institutions.
								.
			205.Authorization of
			 AppropriationsSection 207 of
			 the National Windstorm Impact Reduction Program of 2004 (42 U.S.C. 15706)
			 is amended to read as follows:
				
					207.Authorization of Appropriations
						(a)Federal emergency management
				agencyThere are authorized
				to be appropriated to the Federal Emergency Management Agency for carrying out
				this title—
							(1)$9,682,000 for fiscal year 2010;
							(2)$9,972,500 for fiscal year 2011;
							(3)$10,271,600 for fiscal year 2012;
							(4)$10,579,800 for fiscal year 2013;
				and
							(5)$10,897,200 for fiscal year 2014.
							(b)National science foundationThere are authorized to be appropriated to
				the National Science Foundation for carrying out this title—
							(1)$9,682,000 for fiscal year 2010;
							(2)$9,972,500 for fiscal year 2011;
							(3)$10,271,600 for fiscal year 2012;
							(4)$10,579,800 for fiscal year 2013;
				and
							(5)$10,897,200 for fiscal year 2014.
							(c)National institute of standards and
				technologyThere are
				authorized to be appropriated to the National Institute of Standards and
				Technology for carrying out this title—
							(1)$4,120,000 for fiscal year 2010;
							(2)$4,243,600 for fiscal year 2011;
							(3)$4,370,900 for fiscal year 2012;
							(4)$4,502,000 for fiscal year 2013; and
							(5)$4,637,100 for fiscal year 2014.
							(d)National oceanic and atmospheric
				administrationThere are
				authorized to be appropriated to the National Oceanic and Atmospheric
				Administration for carrying out this title—
							(1)$2,266,000 for fiscal year 2010;
							(2)$2,334,000 for fiscal year 2011;
							(3)$2,404,000 for fiscal year 2012;
							(4)$2,476,100 for fiscal year 2013; and
							(5)$2,550,400 for fiscal year
				2014.
							.
			IIIInteragency Coordinating Committee on
			 Natural Hazards Risk Reduction
			301.Interagency Coordinating Committee on
			 Natural Hazards Risk Reduction
				(a)In generalThere is established an Interagency
			 Coordinating Committee on Natural Hazards Risk Reduction, chaired by the
			 Director of the National Institute of Standards and Technology.
					(1)MembershipIn addition to the chair, the Committee
			 shall be composed of—
						(A)the directors of—
							(i)the Federal Emergency Management
			 Agency;
							(ii)the United State Geological Survey;
							(iii)the National Oceanic and Atmospheric
			 Administration;
							(iv)the National Science Foundation;
							(v)the Office of Science and Technology
			 Policy; and
							(vi)the Office of Management and Budget;
			 and
							(B)the head of any other Federal agency the
			 Committee considers appropriate.
						(2)MeetingsThe Committee shall not meet less than 2
			 times a year at the call of the Director of the National Institute of Standards
			 and Technology.
					(3)General purpose and dutiesThe Committee shall oversee the planning
			 and coordination of the National Earthquake Hazards Reduction Program and the
			 National Windstorm Impact Reduction Program, and shall make proposals for
			 planning and coordination of any other Federal research for natural hazard
			 mitigation that the Committee considers appropriate.
					(4)Strategic plansThe Committee shall develop and submit to
			 Congress, not later than one year after the date of enactment of this
			 Act—
						(A)a Strategic Plan for the National
			 Earthquake Hazards Reduction Program that includes—
							(i)prioritized goals for such Program that
			 will mitigate against the loss of life and property from future
			 earthquakes;
							(ii)short-term, mid-term, and long-term
			 research objectives to achieve those goals;
							(iii)a description of the role of each Program
			 agency in achieving the prioritized goals;
							(iv)the methods by which progress towards the
			 goals will be assessed;
							(v)an explanation of how the Program will
			 foster the transfer of research results onto outcomes, such as improved
			 building codes;
							(vi)a description of the role of social science
			 in informing the development of the prioritized goals and research objectives;
			 and
							(vii)a description of how the George E. Brown,
			 Jr. Network for Earthquake Engineering Simulation and the Advanced National
			 Seismic Research and Monitoring System will be used in achieving the
			 prioritized goals and research objectives; and
							(B)a Strategic Plan for the National Windstorm
			 Impact Reduction Program that includes—
							(i)prioritized goals for such Program that
			 will mitigate against the loss of life and property from future
			 windstorms;
							(ii)short-term, mid-term, and long-term
			 research objectives to achieve those goals;
							(iii)a description of the role of each Program
			 agency in achieving the prioritized goals;
							(iv)the methods by which progress towards the
			 goals will be assessed;
							(v)an explanation of how the Program will
			 foster the transfer of research results onto outcomes, such as improved
			 building codes; and
							(vi)a description of the role of social science
			 in informing the development of the prioritized goals and research
			 objectives.
							(5)Progress reportsNot later than one year after the date of
			 enactment of this Act, and at least once every two years thereafter, the
			 Committee shall submit to the Congress—
						(A)a report on the progress of the National
			 Earthquake Hazards Reduction Program that includes—
							(i)a description of the activities funded for
			 the previous two years of the Program, a description of how these activities
			 align with the prioritized goals and research objectives established in the
			 Strategic Plan, and the budgets, per agency, for these activities;
							(ii)the outcomes achieved by the Program for
			 each of the goals identified in the Strategic Plan;
							(iii)a description of any recommendations made
			 to change existing building codes that were the result of Program activities;
			 and
							(iv)a description of the extent to which the
			 Program has incorporated recommendations from the Advisory Committee on
			 Earthquake Hazards Reduction; and
							(B)a report on the progress of the National
			 Windstorm Impact Reduction Program that includes—
							(i)a description of the activities funded for
			 the previous two years of the Program, a description of how these activities
			 align with the prioritized goals and research objectives established in the
			 Strategic Plan, and the budgets, per agency, for these activities;
							(ii)the outcomes achieved by the Program for
			 each of the goals identified in the Strategic Plan;
							(iii)a description of any recommendations made
			 to change existing building codes that were the result of Program activities;
			 and
							(iv)a description of the extent to which the
			 Program has incorporated recommendations from the Advisory Committee on
			 Windstorm Impact Reduction.
							(6)Coordinated budgetThe Committee shall develop a coordinated
			 budget for the National Earthquake Hazards Reduction Program and a coordinated
			 budget for the National Windstorm Impact Reduction Program. These budgets shall
			 be submitted to the Congress at the time of the President’s budget submission
			 for each fiscal year.
					(b)Advisory Committees on Natural Hazards
			 Reduction
					(1)In generalThe Director of the National Institute of
			 Standards and Technology shall establish an Advisory Committee on Earthquake
			 Hazards Reduction, an Advisory Committee on Windstorm Impact Reduction, and
			 other such advisory committees as the Director considers necessary to advise
			 the Institute on research, development, and technology transfer activities to
			 mitigate the impact of natural disasters.
					(2)Advisory committee on earthquake hazards
			 reductionThe Advisory
			 Committee on Earthquake Hazards Reduction shall be composed of at least 11
			 members, none of whom may be employees of the Federal Government, including
			 representatives of research and academic institutions, industry standards
			 development organizations, emergency management agencies, State and local
			 government, and business communities who are qualified to provide advice on
			 earthquake hazards reduction and represent all related scientific,
			 architectural, and engineering disciplines. The recommendations of the Advisory
			 Committee shall be considered by Federal agencies in implementing the National
			 Earthquake Hazards Reduction Program.
					(3)Advisory committee on windstorm impact
			 reductionThe Advisory
			 Committee on Windstorm Impact Reduction shall be composed of at least 7
			 members, none of whom may be employees of the Federal Government, including
			 representatives of research and academic institutions, industry standards
			 development organizations, emergency management agencies, State and local
			 government, and business communities who are qualified to provide advice on
			 windstorm impact reduction and represent all related scientific, architectural,
			 and engineering disciplines. The recommendations of the Advisory Committee
			 shall be considered by Federal agencies in implementing the National Windstorm
			 Impact Reduction Program.
					(4)AssessmentsThe Advisory Committee on Earthquake
			 Hazards Reduction and the Advisory Committee on Windstorm Impact Reduction
			 shall offer assessments on—
						(A)trends and developments in the natural,
			 social, and engineering sciences and practices of earthquake hazards or
			 windstorm impact mitigation;
						(B)the priorities of the Programs’ Strategic
			 Plans;
						(C)the coordination of the Programs;
			 and
						(D)and any revisions to the Programs which may
			 be necessary.
						(5)ReportsAt least every two years, the Advisory
			 Committees shall report to the Director of the National Institute of Standards
			 and Technology on the assessments carried out under paragraph (4) and their
			 recommendations for ways to improve the Programs. In developing recommendations
			 for the National Earthquake Hazards Reduction Program, the Advisory Committee
			 on Earthquake Hazards Reduction shall consider the recommendations of the
			 United States Geological Survey Scientific Earthquake Studies Advisory
			 Committee.
					(c)Coordination of Federal disaster research,
			 development, and technology transferNot later than 2 years after the date of
			 enactment of this Act, the Subcommittee on Disaster Reduction of the Committee
			 on Environment and Natural Resources of the National Science and Technology
			 Council shall submit a report to the Congress identifying—
					(1)current Federal research, development, and
			 technology transfer activities that address hazard mitigation for natural
			 disasters, including earthquakes, hurricanes, tornados, wildfires, floods, and
			 the current budgets for these activities;
					(2)areas of research that are common to two or
			 more of the hazards identified in paragraph (1); and
					(3)opportunities to create synergies between
			 the research activities for the hazards identified in paragraph (1).
					IVNational Construction Safety Team Act
			 Amendments
			401.National Construction Safety Team Act
			 amendmentsThe National
			 Construction Safety Team Act (15 U.S.C. 7301 et seq.) is
			 amended—
				(1)in section 2(a)—
					(A)by striking a building or
			 buildings and inserting a building, buildings, or
			 infrastructure; and
					(B)by striking To the maximum extent
			 practicable, the Director shall establish and deploy a Team within 48 hours
			 after such an event. and inserting The Director shall make a
			 decision whether to deploy a Team within 72 hours after such an
			 event.;
					(2)in section 2(b)(1), by striking
			 buildings and inserting buildings or
			 infrastructure;
				(3)in section 2(b)(2)(A), by striking
			 building and inserting building or
			 infrastructure;
				(4)in section 2(b)(2)(D), by striking
			 buildings and inserting buildings or
			 infrastructure;
				(5)in section 2(c)(1), by striking the
			 United States Fire Administration and;
				(6)in section 2(c)(1)(G), by striking
			 building and inserting building or
			 infrastructure;
				(7)in section 2(c)(1)(J)—
					(A)by striking building and
			 inserting building or infrastructure; and
					(B)by inserting and the National
			 Windstorm Impact Reduction Act of 2004 after Act of
			 1977;
					(8)in section 4(a), by striking
			 investigating a building and inserting investigating
			 building and infrastructure;
				(9)in section 4(a)(1)—
					(A)by striking a building and
			 inserting a building or infrastructure; and
					(B)by striking building both of
			 the other places it appears and inserting building or
			 infrastructure;
					(10)in section 4(a)(3), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(11)in section 4(b), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(12)in section 4(c)(1) and (2), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(13)by amending section 4(d)(1) to read as
			 follows:
					
						(1)In GeneralExcept as otherwise provided in this
				subsection, a Team investigation shall have priority over any other
				investigation which is related to the purpose and duties set forth in section
				2(b) and undertaken by any other Federal
				agency.
						;
				(14)in section 4(d)(3) and (4), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(15)in section 4, by adding at the end the
			 following new paragraph:
					
						(5)Infrastructure investigationsWith respect to an investigation relating
				to an infrastructure failure, a Federal agency with primary jurisdiction over
				the failed infrastructure which is conducting an investigation and asserts
				priority over the Team investigation shall have such priority. Such priority
				shall not otherwise affect the authority of the Team to continue its
				investigation under this
				Act.
						;
				(16)in section 7(a), by striking on
			 request and at reasonable cost;
				(17)in section 7(c), by striking
			 building and inserting building or
			 infrastructure;
				(18)in section 8(1) and (4), by striking
			 building both places it appears and inserting building or
			 infrastructure;
				(19)in section 9, by striking the United
			 States Fire Administration and;
				(20)in section 9(2)(C), by striking
			 building and inserting building or
			 infrastructure;
				(21)in section 10(3), by striking
			 building and inserting building and
			 infrastructure;
				(22)in section 11(a), by striking the
			 United States Fire Administration and; and
				(23)by striking section 12.
				VFire Research Program
			501.Fire Research ProgramSection 16(a)(1) of the National Institute
			 of Standards and Technology Act (15 U.S.C. 278f(a)(1)) is
			 amended—
				(1)in subparagraph (D), by inserting
			 fires at the wildland-urban interface, after but not
			 limited to,; and
				(2)in subparagraph (E), by inserting
			 fires at the wildland-urban interface, after types of
			 fires, including.
				
	
		
			Passed the House of
			 Representatives March 2, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
